Citation Nr: 1027432	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, for the period prior to April 25, 2009.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, for the period from April 25, 2009, to February 16, 
2010.

3.  Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss, for the period from February 17, 2010 to the 
present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel
INTRODUCTION

The Veteran served on active duty from April 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In correspondence attached to his January 2009 Notice of 
Disagreement and his August 2009 VA Form 9, Substantive Appeal, 
the Veteran complained that he was unable to work because he 
could not hear regular conversations, that he suffered from loss 
of balance and dizziness, and that his severe hearing loss also 
led to sleeping difficulties and depression.  Subsequently, in a 
January 2010 rating decision he was denied service connection for 
a total disability rating based upon individual unemployability 
(TDIU), but was granted service connection for mild impairment of 
the 8th nerve function related to the vestibular apparatus 
(claimed as vertigo, dizziness, and loss of balance).  According 
to a Report of Contact dated in June 2009, the Veteran told VA 
officials in a telephone call that he was not claiming sleeping, 
nervousness, and depression as separate claims.  Therefore, there 
is no need to refer any of these issues to the RO for further 
adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 40 percent for 
bilateral hearing loss, for the period from February 17, 2010 to 
the present, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to April 25, 2009, the results of a VA audiometric test 
show the Veteran had level III hearing in his left ear and level 
VI hearing in his right ear. 
2.  From April 25, 2009, to February 16, 2010, the results of a 
VA audiometric test show the Veteran had level VI hearing in his 
left ear and level VIII hearing in his right ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, for the period prior to April 25, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 6100 (2009).

2.  The criteria for a rating of 40 percent, but no higher, for 
bilateral hearing loss, for the period from April 25, 2009 to 
February 16, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in June 2008 
and March 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental statement 
of the case was issued in April 2010.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

The Court recently in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the June 2008 and March 2009 correspondence.  In view of the 
above, notice requirements pertinent to the issue on appeal have 
been met.

The duty to assist also has been fulfilled as private and VA 
medical records relevant to this matter have been requested and 
obtained and VA examinations have been provided.  The Board finds 
that the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with this 
claim would not cause any prejudice to the Veteran.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Increased Ratings - Laws and Regulations

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is 
free to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

When there is a question as to which of two ratings to apply, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

The Veteran's service-connected bilateral hearing loss currently 
is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100 (2009).  Pursuant to these regulations, hearing acuity is 
measured by the results of speech discrimination tests and pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  38 C.F.R. § 4.85(a).  
Examinations are conducted without the use of hearing aids.  Id.  
The rating schedule establishes eleven auditory acuity levels to 
evaluate the degree of disability for service-connected hearing 
loss based on the examination results, ranging from level I for 
essentially normal acuity through level XI for profound deafness.  
38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings 
for hearing impairment are derived by a mechanical application of 
the rating schedule to the auditory acuity level assigned to each 
ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns 
of hearing impairment.  The first exceptional pattern exists when 
the pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 
C.F.R. § 4.86(a).  In this circumstance, the rating specialist 
must determine the auditory acuity level for each ear from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  The second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here also, the 
auditory acuity level for each ear will be selected from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  However, in this instance that level then will be elevated 
to the next higher level.  Id.

Hearing Loss Before April 25, 2009

The Veteran seeks a higher rating for his service-connected 
bilateral hearing loss on the basis that the assigned 10 percent 
rating does not adequately reflect the severity thereof.  
Historically, the Veteran was granted service connection for 
bilateral hearing loss in a May 2007 rating decision and awarded 
a 10 percent disability rating, effective January 18, 2007.  

VA outpatient treatment records dated from June 2007, a year 
before the Veteran filed his claim for increase, to April 2009 
reflect that the audiologist who conducted an earlier VA 
examination found that the Veteran's hearing loss in July 2007 
was consistent with that earlier evaluation and that the Veteran 
was cleared for his first pair of hearing aids.  Subsequently, he 
was fitted for hearing aids at VA.  In November 2007, it was 
noted that the Veteran wore his hearing aids four to eight hours 
a day, that he could now listen to the radio or TV at normal 
volume, and that he could hear better at church or meetings.

The Veteran submitted lay statements dated in July 2008 and 
January 2009 contending that his hearing had grown worse over 
recent years because of tinnitus sounds, difficulty conversing 
with people in person or on the telephone, and difficulty hearing 
during meetings and gatherings.  

The Veteran underwent a VA examination in July 2008.  The Veteran 
told the examiner that his hearing loss was worse and that he had 
more difficulty in understanding conversations.  He said that at 
meetings he had to sit up front and still had trouble hearing and 
understanding.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
65
90
105
75
LEFT
45
55
70
80
63

The speech recognition score on the Maryland CNC word list was 72 
percent for the right ear and 84 percent for the left ear.  
Diagnosis was mild sloping to profound hearing loss in the right 
ear and a mild sloping to severe loss in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 75 and a speech discrimination score of 72 
percent in the right ear will result in level VI hearing for that 
ear.  A puretone threshold average of 63 and a speech 
discrimination score of 84 percent in the left ear will result in 
level III hearing for that ear.  Applying these results to the 
Table VII chart, a level VI for the right ear combined with a 
level III for the left ear will result in a 10 percent rating.

In light of the level III hearing for the left ear and level VI 
hearing for the right ear, a rating in excess of 10 percent for 
the period prior to April 25, 2009, is not warranted.  There is 
no other evidence found within the claims file that would support 
a rating higher than 10 percent for the period prior to April 25, 
2009.  Simply put, there is no basis for the assignment of a 
higher schedular rating.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt rule does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for a 
rating in excess of 10 percent for bilateral hearing loss for the 
period prior to April 25, 2009, is denied.

Hearing Loss From April 25, 2009 to February 16, 2010

As noted above, the Board may assign staged ratings for separate 
periods of time when such distinct periods are shown by the 
competent evidence of record.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The Veteran was provided a VA audiological examination in April 
2009.  The Veteran claimed that his hearing loss continued to 
worsen and that he had a great deal of difficulty hearing at 
church and in meetings.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
80
105
105
86
LEFT
60
65
80
85
73

The speech recognition score on the Maryland CNC word list was 56 
percent for the right ear and 72 percent for the left ear.  
Diagnosis was progressive mild sloping to profound sensorineural 
hearing loss accompanied by multiple brief episodes of daily 
tinnitus.  

The pure tone threshold results for both ears represent an 
exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).  
Therefore, each ear must be evaluated under Table VI or VIa, 
whichever results in the higher auditory acuity level.

A puretone threshold average of 86 and a speech discrimination 
score of 56 percent in the right ear will result in level VIII 
hearing for the right ear under Table VI and level VIII hearing 
as well under Table VIa.  A puretone threshold average of 73 and 
a speech discrimination score of 72 percent in the left ear will 
result in level VI hearing for the left ear under Table VI and 
level VI hearing as well under Table VIa.  Applying these results 
to the Table VII chart, level VIII hearing for the right ear 
combined with a level VI hearing for the left ear will result in 
a 40 percent rating.

There are no VA outpatient treatment records dated from April 
2009 to December 2009 concerned with treatment of the Veteran's 
hearing loss disorder.

The Veteran submitted a lay statement dated in August 2009 
contending that his hearing had grown worse over recent years 
because he could not understand people in normal conversations, 
either in person or on the telephone or in gatherings.  As noted 
in the Introduction, he also alluded to problems with dizziness, 
employability and depression which he claimed resulted from his 
hearing loss disorder.  (Although the Veteran claimed in his 
August 2009 statement that his hearing had become worse and that 
he wanted a new VA examination, a remand on this point is not in 
order as VA provided another audiological evaluation in April 
2009.)

The Veteran underwent a VA examination in December 2009 for 
vertigo and loss of balance.  He told the examiner that he had 
decreased hearing even with his hearing aids.  Hearing loss was 
noted as constant in both ears.  There was no audiological 
evaluation done or audiogram produced.  

In light of the level VI left ear hearing loss and level VIII 
right ear hearing loss demonstrated upon VA audiological 
examination in April 2009, a 40 percent rating for bilateral 
hearing loss is warranted for this period.  The Board has not 
found within the claims file any evidence to support a rating 
higher than 40 percent for hearing loss during the time period 
from April 25, 2009 to February 16, 2010.

Therefore, the Board will grant the Veteran a staged rating of 40 
percent, but no higher, for the period from his April 25, 2009 VA 
audiological evaluation until February 16, 2010, the day before a 
private examination (which is the subject of the remand below).

The Board acknowledges the Veteran's assertions that his hearing 
impairment is significant and that he should receive a higher 
rating.  As a result of the decision herein, in fact, the 
Veteran's disability rating for his service-connected bilateral 
hearing loss has increased from 10 percent to 40 percent over 
time.  In any event, the Board is constrained by the applicable 
regulations, which require evaluation by strict mechanical 
application of the tables that make up the rating criteria for 
hearing impairment.  Based upon the guidance of the Court in Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has 
considered whether a staged rating is appropriate for the claim 
on appeal and has done so, providing a higher rating for the 
period from April 25, 2009 to February 16, 2010.  

The Board notes that the Veteran is competent to report the 
symptomatology associated with his disability.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the 
Board is obligated to, and fully justified in, weighing the 
credibility of lay evidence); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (explaining that a Veteran is competent to 
report that on which he or she has personal knowledge).  However, 
the Veteran's lay evidence is not as credible as the more 
probative and definitive audiological evidence prepared by 
objective skilled professionals and required by the Rating 
Schedule. 

The Board has considered the general quality of life problems 
described by the Veteran when he complained that it was difficult 
to hear normal conversations, whether on the telephone or in 
meetings.  However, such problems do not afford a basis for VA to 
assign a higher rating under the rigid schedular criteria of 38 
C.F.R. § 4.85 Diagnostic Code 6100. 

In light of the foregoing, it is the Board's conclusion that the 
Veteran's claim for an increased rating for his bilateral hearing 
loss is not warranted for the period prior to April 25, 2009.  
The audiometric examination conducted during the appeal period 
clearly shows that his hearing loss does not entitle him to a 
rating in excess of 10 percent.  Simply put, there is no basis 
for the assignment of a higher schedular rating.  A subsequent 
audiometric examination, however, does entitle the Veteran to a 
higher, or 40 percent, rating for the period from April 25, 2009 
to February 16, 2010.

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology for the two time 
periods in question, and provide for higher ratings for more 
severe symptoms as seen in the grant of a higher, or 40 percent 
rating, as a result of the Veteran's April 2009 VA audiological 
evaluation.  As the disability picture is contemplated by the 
Rating Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1) for 
the period prior to April 25, 2009 and for the period from April 
25, 2009 to February 16, 2010.

ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, for the period prior to April 25, 2009, is denied.

Entitlement to a 40 percent rating for bilateral hearing loss, 
for the period from April 25, 2009, to February 16, 2010, is 
granted, subject to the laws and regulations governing the award 
of benefits. 


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
claim for increase as it pertains to the possibility of a higher 
staged rating for the most recent period of time since his April 
2009 VA examination.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In support of his claim for increase, the Veteran submitted a 
February 2010 private audiological evaluation.  The audiologist 
indicated that the Veteran had a moderately-severe sloping to 
profound sensorineural hearing loss bilaterally and was to return 
for a hearing aid consultation.  The February 2010 audiogram 
report is in graphical form and does not provide the exact 
decibel results at each level tested.  In addition, the graphical 
measurement of decibels at the 3000 Hertz frequency level is not 
clearly marked for either ear.  There is no contemporaneous 
interpretation in the claims file.  The Board is unable to 
interpret audiograms which are presented in graphic rather than 
numerical form.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  See 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The report also notes that the Veteran's speech discrimination 
score was 85 percent for the right ear and 80 percent for the 
left ear.  The report does not reflect that the Maryland CNC test 
was used.  The Board is precluded from applying these results to 
the criteria set forth at 38 C.F.R. § 4.85 in order to determine 
the severity of the Veteran's current hearing loss as there is no 
indication whether the Maryland CNC controlled speech 
discrimination test was used to measure speech recognition.  See 
Kelly, 7 Vet. App. at 474 (which holds that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data); Colvin, 1 Vet. App. at 175 (a VA adjudicator cannot base 
his or her decision on their own unsubstantiated medical 
opinion).  

As the private audiologist assessed that the Veteran has 
moderately-severe sloping to profound sensorineural hearing loss 
bilaterally, the evidence indicates that the Veteran's bilateral 
hearing loss may be worse than what was reflected in the April 
2009 VA examination.  Thus, the private February 2010 
audiological evaluation may reveal that, under VA regulations, 
the Veteran exceeds the requirements of his currently assigned 40 
percent hearing loss disability rating.  

It is well-settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  As such, without further clarification, 
the Board is without medical expertise to ascertain the correct 
current rating for the Veteran's service-connected bilateral 
hearing loss.

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  In this regard, the February 2010 private 
examiner did not address the functional effects caused by the 
Veteran's bilateral hearing loss disability.  The Court's 
rationale in requiring an examiner to consider the functional 
effects of a Veteran's hearing loss disability involves the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extra-schedular rating is warranted.  

The "fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical examination 
. . . so that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based on the above, the issue of entitlement to a higher 
rating for bilateral hearing loss, for the period from February 
17, 2010, to the present, must be remanded for further 
development.

Therefore, another VA examination is necessary to ascertain the 
current level of the Veteran's hearing acuity and the examiner 
should review and interpret the February 2010 private audiogram.  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2009).  See also Kelly v. 
Brown, 7 Vet. App. 471 (holding that where audiogram in support 
of claim was submitted by claimant but without interpretation as 
to relevant regulatory provisions, Board must obtain such medical 
interpretation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
treated him for his hearing loss disorder, in 
particular private records of evaluation and 
treatment from the Bethesda Centre for Speech 
and Hearing in Boynton Beach, Florida since 
February 2010.  After the Veteran has signed 
the appropriate release(s), the RO/AMC shall 
then attempt to obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated with 
the claims file.

2.  If the Veteran has obtained any VA 
evaluation or treatment related to his 
bilateral hearing loss since April 26, 2009, 
those records should be associated with the 
claims file.
3.  After any additional evidence has been 
associated with the claims file, the RO/AMC 
should schedule the Veteran for a VA 
audiological examination.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review, and the 
examiner should indicate that the claims 
folder was reviewed in connection with the 
examination.  The examiner should perform any 
medically indicated testing.  After reviewing 
the record and examining the Veteran, the 
examiner should specify the nature of any 
hearing loss, providing the exact decibel 
results at 1000, 2000, 3000, and 4000 Hertz 
and the Maryland CNC controlled speech 
discrimination test scores for each ear.  The 
examiner also should provide an 
interpretation of the Veteran's February 2010 
private audiogram, including a report of the 
pure tone thresholds.  

4.  If the Veteran fails to report for the 
scheduled VA examination, the RO/AMC should 
request an audiologist to review the February 
2010 private audiogram of record, and 
interpret the chart provided in the report, 
providing the exact decibel results at 1000, 
2000, 3000 and 4000 Hertz.

5.  The RO/AMC will then readjudicate the 
Veteran's claim of entitlement to a rating in 
excess of 40 percent for bilateral hearing 
loss, for the period from February 17, 2010 
to the present.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  

Thereafter, this appeal should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


